 1
 2
 3
 4
 5
 6
 7
 8
 9
10                         UNITED STATES DISTRICT COURT
11                       SOUTHERN DISTRICT OF CALIFORNIA
12
13   RONALD WARD,                                       Case No.: 17-cv-2371 W (WVG)
14                                     Plaintiff,
                                                        ORDER:
15   v.                                                 (1) ADOPTING REPORT AND
                                                        RECOMMENDATION [DOC. 19],
16   NANCY A. BERRYHILL, Acting
                                                        (2) GRANTING IN-PART AND
     Commissioner of Social Security
17                                                      DENYING IN-PART PLAINTIFF’S
     Administration,
                                                        MOTION FOR SUMMARY
18                                   Defendant.         JUDGMENT [DOC. 14], AND
19                                                      (3) GRANTING IN-PART AND
                                                        DENYING IN-PART DEFENDANT’S
20
                                                        CROSS-MOTION FOR SUMMARY
21                                                      JUDGMENT [DOC. 15]
22
           On November 22, 2017, Plaintiff Ronald Ward filed this lawsuit seeking judicial
23
     review of the Social Security Commissioner’s final decision denying his claim for
24
     supplemental security income benefits under Title XVI of the Social Security Act. The
25
     matter was referred to the Honorable William V. Gallo, United States Magistrate Judge,
26
     for a report and recommendation under 28 U.S.C. § 636(b)(1)(B). Thereafter, the parties
27
     filed cross-motions for summary judgment.
28

                                                    1
                                                                             17-cv-2371 W (WVG)
 1         On January 9, 2019, Judge Gallo issued a Report and Recommendation (“Report”),
 2   recommending the Court (1) grant in-part and deny in-part Plaintiff’s motion for
 3   summary judgment, (2) deny in-part and grant in-part Defendant’s cross-motion for
 4   summary judgment, and (3) remand the matter for further proceedings consistent with the
 5   Report. (Report [Doc. 19] 35:6–8.) The Report also ordered any objections filed no later
 6   than January 25, 2019. (Id. 35:12–14.) To date, no objection has been filed, nor has there
 7   been a request for additional time in which to file an objection.
 8         A district court’s duties concerning a magistrate judge’s report and
 9   recommendation and a respondent’s objections thereto are set forth in Rule 72(b) of the
10   Federal Rules of Civil Procedure and 28 U.S.C. § 636(b)(1). When no objections are
11   filed, the district court is not required to review the magistrate judge’s report and
12   recommendation. See United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003)
13   (holding that 28 U.S.C. § 636(b)(1)(C) “makes it clear that the district judge must review
14   the magistrate judge’s finding and recommendations de novo if objection is made, but not
15   otherwise”) (emphasis in original); Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D.
16   Ariz. 2003) (concluding that where no objections were filed, the District Court had no
17   obligation to review the magistrate judge’s report). This rule of law is well-established
18   within both the Ninth Circuit and this district. See Wang v. Masaitis, 416 F.3d 992, 1000
19   n.13 (9th Cir. 2005) (“Of course, de novo review of a R & R is only required when an
20   objection is made to the R & R.”) (emphasis added) (citing Reyna-Tapia, 328 F.3d at
21   1121); Nelson v. Giurbino, 395 F. Supp. 2d 946, 949 (S.D. Cal. 2005) (Lorenz, J.)
22   (adopting Report without review because neither party filed objections despite having the
23   opportunity to do so, and holding that, “accordingly, the Court will adopt the Report and
24   Recommendation in its entirety.”); see also Nichols v. Logan, 355 F. Supp. 2d 1155, 1157
25   (S.D. Cal. 2004) (Benitez, J.).
26         The Court, therefore, accepts Judge Gallo’s recommendation, and ADOPTS the
27   Report [Doc. 19] in its entirety. For the reasons stated in the Report, which is
28   incorporated herein by reference, the Court GRANTS IN-PART AND DENIES IN-

                                                   2
                                                                                  17-cv-2371 W (WVG)
 1   PART Plaintiff’s motion for summary judgment [Doc. 14], GRANTS IN-PART AND
 2   DENIES IN-PART Defendant’s cross-motion for summary judgment [Doc. 15], and
 3   ORDERS the case REMANDED for proceedings consistent with the Report.
 4        The Clerk shall close the District Court case file.
 5   Dated: January 28, 2019
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 3
                                                                     17-cv-2371 W (WVG)
